As filed with the Securities and Exchange Commission on November 27, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22558 Brookfield Investment Funds (Exact name of registrant as specified in charter) Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Address of principal executive offices) (Zip code) Brian F. Hurley, Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Name and address of agent for service) 855-777-8001 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period: September 30, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. BROOKFIELD GLOBAL LISTED INFRASTRUCTURE FUND Schedule of Investments (Unaudited) September 30, 2015 Shares Value COMMON STOCKS - 99.5% AUSTRALIA - 3.0% Toll Roads - 3.0% Macquarie Atlas Roads Group $ Transurban Group Total Toll Roads Total AUSTRALIA CANADA - 7.2% Pipelines - 7.2% Enbridge, Inc. Inter Pipeline Ltd. Pembina Pipeline Corp. Veresen, Inc. Total Pipelines Total CANADA CHINA - 2.7% Gas Utilities - 0.7% ENN Energy Holdings Ltd. Pipelines - 1.0% Beijing Capital International Airport Co. Ltd. Beijing Enterprises Holdings Ltd. Total Pipelines Ports - 1.0% China Merchants Holdings International Co. Ltd. Total CHINA FRANCE - 4.5% Airports - 0.9% Aeroports de Paris Communications - 1.0% Eutelsat Communications SA Toll Roads - 2.6% Groupe Eurotunnel SE Total FRANCE HONG KONG - 2.1% Gas Utilities - 2.1% China Gas Holdings Ltd. Hong Kong & China Gas Co. Ltd. Total Gas Utilities Total HONG KONG ITALY - 3.1% Pipelines - 0.8% Snam SpA Toll Roads - 2.3% Atlantia SpA Total ITALY JAPAN - 1.7% Gas Utilities - 0.7% Tokyo Gas Co. Ltd. Rail - 1.0% Central Japan Railway Co. Total JAPAN LUXEMBOURG - 2.1% Communications - 2.1% SES SA Total LUXEMBOURG BROOKFIELD GLOBAL LISTED INFRASTRUCTURE FUND Schedule of Investments (Unaudited) (continued) September 30, 2015 Shares Value COMMON STOCKS (continued) MEXICO - 1.0% Airports - 0.5% Grupo Aeroportuario del Pacifico SAB de CV $ Pipelines - 0.5% Infraestructura Energetica Nova SAB de CV Total MEXICO NETHERLANDS - 1.2% Midstream - 1.2% Koninklijke Vopak NV Total NETHERLANDS SINGAPORE - 1.0% Ports - 1.0% Hutchison Port Holdings Trust Total SINGAPORE SPAIN - 5.1% Communications - 0.5% Cellnex Telecom SAU 1,2 Electricity Transmission & Distribution - 1.4% Red Electrica Corp. SA Toll Roads - 3.2% Abertis Infraestructuras SA Ferrovial SA Total Toll Roads Total SPAIN SWITZERLAND - 1.1% Airports - 1.1% Flughafen Zuerich AG Total SWITZERLAND UNITED KINGDOM - 8.8% Electricity Transmission & Distribution - 5.2% National Grid PLC Water - 3.6% Severn Trent PLC United Utilities Group PLC Total Water Total UNITED KINGDOM UNITED STATES - 54.9% Communications - 2.7% SBA Communications Corp. 1 Electricity Transmission & Distribution - 3.5% Eversource Energy ITC Holdings Corp. Total Electricity Transmission & Distribution Gas Utilities - 2.6% Columbia Pipeline Group, Inc. NiSource, Inc. ONE Gas, Inc. Total Gas Utilities Infrastructure - Diversified - 2.1% CenterPoint Energy, Inc. BROOKFIELD GLOBAL LISTED INFRASTRUCTURE FUND Schedule of Investments (Unaudited) (continued) September 30, 2015 Shares Value COMMON STOCKS (continued) Midstream - 8.4% Crestwood Equity Partners LP $ EQT Midstream Partners LP MarkWest Energy Partners LP Sunoco Logistics Partners LP Targa Resources Corp. Targa Resources Partners LP The Williams Companies, Inc. Total Midstream Pipelines - 15.4% Boardwalk Pipeline Partners LP Columbia Pipeline Partners LP Energy Transfer Equity LP Energy Transfer Partners LP Enterprise Products Partners LP Kinder Morgan, Inc. Plains GP Holdings LP SemGroup Corp. Sempra Energy Williams Partners LP Total Pipelines Rail - 5.0% CSX Corp. Kansas City Southern Union Pacific Corp. Total Rail Telecommunications - 9.3% American Tower Corp. Crown Castle International Corp. Total Telecommunications Transmission & Distribution - 3.7% PG&E Corp. Water - 2.2% American Water Works Co., Inc. Total UNITED STATES Total COMMON STOCKS (Cost $429,752,002) Total Investments - 99.5% (Cost $429,752,002) Other Assets in Excess of Liabilities - 0.5% TOTAL NET ASSETS - 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. 1Non-income producing security. 2Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers. As of September 30, 2015, the total value of all such securities was $2,073,486 or 0.5% of net assets. BROOKFIELD GLOBAL LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) September 30, 2015 Shares Value COMMON STOCKS - 96.7% AUSTRALIA - 8.8% Real Estate - Diversified - 3.5% Dexus Property Group $ Retail - 5.3% Scentre Group Westfield Corp. Total Retail Total AUSTRALIA AUSTRIA - 1.2% Office - 1.2% CA Immobilien Anlagen AG 1 Total AUSTRIA FRANCE - 4.9% Office - 2.4% Gecina SA Real Estate - Diversified - 2.5% Unibail-Rodamco SE Total FRANCE GERMANY - 8.5% Office - 2.1% Alstria Office REIT - AG 1 Real Estate Management/Service - 3.5% Vonovia SE Residential - 1.4% Deutsche Wohnen AG Retail - 1.5% Deutsche EuroShop AG Total GERMANY HONG KONG - 6.1% Office - 3.1% Hongkong Land Holdings Ltd. Real Estate - Diversified - 1.0% Cheung Kong Property Holdings Ltd. Retail - 2.0% The Wharf Holdings Ltd. Total HONG KONG JAPAN - 5.9% Industrial - 0.4% GLP J-REIT Office - 4.5% Mitsubishi Estate Co. Ltd. Nippon Building Fund, Inc. Total Office Real Estate - Diversified - 1.0% Mitsui Fudosan Co. Ltd. Total JAPAN NETHERLANDS - 1.0% Retail - 1.0% Atrium European Real Estate Ltd. 1 Total NETHERLANDS NEW ZEALAND - 0.4% Real Estate Operator/Developer - 0.4% Precinct Properties New Zealand Ltd. Total NEW ZEALAND BROOKFIELD GLOBAL LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) (continued) September 30, 2015 Shares Value COMMON STOCKS (continued) SINGAPORE - 1.9% Industrial - 1.0% Global Logistic Properties Ltd. $ Real Estate - Diversified - 0.9% CapitaLand Ltd. Total SINGAPORE UNITED KINGDOM - 3.8% Industrial - 0.9% Hansteen Holdings PLC Retail - 2.9% Hammerson PLC Total UNITED KINGDOM UNITED STATES - 54.2% Healthcare - 6.0% Care Capital Properties, Inc. HCP, Inc. Ventas, Inc. Total Healthcare Hotel - 4.6% Hersha Hospitality Trust Host Hotels & Resorts, Inc. Sunstone Hotel Investors, Inc. Total Hotel Industrial - 4.7% DCT Industrial Trust, Inc. Prologis, Inc. Total Industrial Office - 11.6% Brandywine Realty Trust Corporate Office Properties Trust Douglas Emmett, Inc. Highwoods Properties, Inc. Hudson Pacific Properties, Inc. SL Green Realty Corp. Total Office Real Estate - Diversified - 4.0% NorthStar Realty Finance Corp. Vornado Realty Trust Total Real Estate - Diversified Regional Malls - 9.6% CBL & Associates Properties, Inc. Simon Property Group, Inc. Total Regional Malls Residential - 8.2% AvalonBay Communities, Inc. Camden Property Trust Equity Residential Mid-America Apartment Communities, Inc. Total Residential BROOKFIELD GLOBAL LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) (continued) September 30, 2015 Shares Value COMMON STOCKS (continued) Retail - 1.5% DDR Corp. $ WP GLIMCHER, Inc. Total Retail Specialty - 2.5% Outfront Media, Inc. Strip Centers - 1.5% Brixmor Property Group, Inc. Total UNITED STATES Total COMMON STOCKS (Cost $1,125,452,417) Total Investments - 96.7% (Cost $1,125,452,417) Other Assets in Excess of Liabilities - 3.3% TOTAL NET ASSETS - 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 Non-income producing security. BROOKFIELD U.S. LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) September 30, 2015 Shares Value COMMON STOCKS - 96.7% Healthcare - 11.7% Care Capital Properties, Inc. $ HCP, Inc. National Health Investors, Inc. Ventas, Inc. Total Healthcare Hotel - 7.5% Hersha Hospitality Trust Host Hotels & Resorts, Inc. Sunstone Hotel Investors, Inc. Total Hotel Industrial - 7.9% DCT Industrial Trust, Inc. Prologis, Inc. Total Industrial Office - 19.7% Brandywine Realty Trust Corporate Office Properties Trust Douglas Emmett, Inc. Highwoods Properties, Inc. Hudson Pacific Properties, Inc. SL Green Realty Corp. Total Office Real Estate - Diversified - 6.5% NorthStar Realty Finance Corp. Vornado Realty Trust Total Real Estate - Diversified Regional Malls - 18.5% CBL & Associates Properties, Inc. Simon Property Group, Inc. Total Regional Malls Residential - 15.0% AvalonBay Communities, Inc. Camden Property Trust Equity Residential Mid-America Apartment Communities, Inc. Total Residential Retail - 2.7% WP GLIMCHER, Inc. Specialty - 3.6% Outfront Media, Inc. Strip Centers - 3.6% Brixmor Property Group, Inc. TOTAL COMMON STOCKS (Cost $49,117,583) Total Investments - 96.7% (Cost $49,117,583) Other Assets in Excess of Liabilities - 3.3% TOTAL NET ASSETS - 100.0% $ BROOKFIELD REAL ASSETS SECURITIES FUND Schedule of Investments (Unaudited) September 30, 2015 Shares Value COMMON STOCKS - 61.1% AUSTRALIA - 3.4% Exploration & Production - 0.1% Karoon Gas Australia Ltd. 1 $ Metals & Mining - 0.3% BHP Billiton Ltd. Real Estate - Diversified - 0.9% Dexus Property Group Refineries - 0.1% Caltex Australia Ltd. Retail - 1.4% Scentre Group Westfield Corp. Total Retail Toll Roads - 0.6% Macquarie Atlas Roads Group Transurban Group Total Toll Roads Total AUSTRALIA AUSTRIA - 0.5% Office - 0.5% CA Immobilien Anlagen AG 1 Total AUSTRIA BRAZIL - 0.3% Basic Materials - 0.0% Vale SA Electric Utilities & Generation - 0.1% Renova Energia SA 1 Paper & Forest Products - 0.2% Fibria Celulose SA Total BRAZIL CANADA - 3.9% Basic Materials - 0.8% Agrium, Inc. Barrick Gold Corp. Potash Corp. of Saskatchewan, Inc. Total Basic Materials Chemicals - 0.1% Methanex Corp. Electric Utilities & Generation - 0.5% Algonquin Power & Utilities Corp. Boralex, Inc. TransAlta Renewables, Inc. Total Electric Utilities & Generation Exploration & Production - 0.6% Advantage Oil & Gas Ltd. 1 Cenovus Energy, Inc. Peyto Exploration & Development Corp. Seven Generations Energy Ltd. 1 Total Exploration & Production Metals & Mining - 0.0% First Quantum Minerals Ltd. Oilfield Services & Equipment - 0.2% Xtreme Drilling & Coil Services Corp. 1 Pipelines - 1.7% Enbridge, Inc. Inter Pipeline Ltd. Pembina Pipeline Corp. Veresen, Inc. Total Pipelines Ports - 0.0% Westshore Terminals Investment Corp. Total CANADA CHINA - 0.5% Gas Utilities - 0.2% ENN Energy Holdings Ltd. Pipelines - 0.1% Beijing Capital International Airport Co. Ltd. Beijing Enterprises Holdings Ltd. Total Pipelines Ports - 0.2% China Merchants Holdings International Co. Ltd. Total CHINA BROOKFIELD REAL ASSETS SECURITIES FUND Schedule of Investments (Unaudited) (continued) September 30, 2015 Shares Value COMMON STOCKS (continued) FINLAND - 0.4% Basic Materials - 0.4% UPM-Kymmene OYJ $ Total FINLAND FRANCE - 2.1% Airports - 0.2% Aeroports de Paris Communications - 0.2% Eutelsat Communications SA Office - 0.6% Gecina SA Real Estate - Diversified - 0.6% Unibail-Rodamco SE Toll Roads - 0.5% Groupe Eurotunnel SE Total FRANCE GERMANY - 2.5% Metals & Mining - 0.1% ThyssenKrupp AG Office - 0.7% Alstria Office REIT - AG 1 Real Estate Management/Service - 0.9% Vonovia SE Residential - 0.4% Deutsche Wohnen AG Retail - 0.4% Deutsche EuroShop AG Total GERMANY HONG KONG - 2.1% Electric Utilities & Generation - 0.0% United Photovoltaics Group Ltd. 1 Gas Utilities - 0.5% China Gas Holdings Ltd. Hong Kong & China Gas Co. Ltd. Total Gas Utilities Office - 0.8% Hongkong Land Holdings Ltd. Real Estate - Diversified - 0.3% Cheung Kong Property Holdings Ltd. Retail - 0.5% The Wharf Holdings Ltd. Total HONG KONG IRELAND - 0.5% Basic Materials - 0.2% CRH PLC Containers & Packaging - 0.1% Smurfit Kappa Group PLC Shipping - 0.2% Ardmore Shipping Corp. Total IRELAND ITALY - 1.0% Electric Utilities & Generation - 0.4% Enel Green Power SpA ERG SpA Total Electric Utilities & Generation Pipelines - 0.2% Snam SpA Toll Roads - 0.4% Atlantia SpA Total ITALY BROOKFIELD REAL ASSETS SECURITIES FUND Schedule of Investments (Unaudited) (continued) September 30, 2015 Shares Value COMMON STOCKS (continued) JAPAN - 2.1% Basic Materials - 0.1% JFE Holdings, Inc. $ Gas Utilities - 0.2% Tokyo Gas Co. Ltd. Industrial - 0.0% GLP J-REIT 20 Metals & Mining - 0.1% Nippon Steel & Sumitomo Metal Corp. Office - 1.2% Mitsubishi Estate Co. Ltd. Nippon Building Fund, Inc. 42 Total Office Paper & Forest Products - 0.1% Oji Holdings Corp. Rail - 0.2% Central Japan Railway Co. Real Estate - Diversified - 0.2% Mitsui Fudosan Co. Ltd. Total JAPAN LUXEMBOURG - 0.3% Communications - 0.3% SES SA Total LUXEMBOURG MEXICO - 0.2% Airports - 0.1% Grupo Aeroportuario del Pacifico SAB de CV Metals & Mining - 0.1% Southern Copper Corp. Total MEXICO NETHERLANDS - 0.5% Midstream - 0.2% Koninklijke Vopak NV Retail - 0.3% Atrium European Real Estate Ltd. 1 Total NETHERLANDS NEW ZEALAND - 0.3% Electric Utilities & Generation - 0.1% Mighty River Power Ltd. Real Estate Operator/Developer - 0.2% Precinct Properties New Zealand Ltd. Total NEW ZEALAND SINGAPORE - 0.7% Industrial - 0.2% Global Logistic Properties Ltd. Ports - 0.2% Hutchison Port Holdings Trust Real Estate - Diversified - 0.3% CapitaLand Ltd. Total SINGAPORE SOUTH AFRICA - 0.3% Basic Materials - 0.3% Mondi PLC Total SOUTH AFRICA SPAIN - 1.7% Communications - 0.1% Cellnex Telecom SAU 1,2 Electric Utilities & Generation - 0.7% EDP Renovaveis SA Iberdrola SA Saeta Yield SA Total Electric Utilities & Generation Electricity Transmission & Distribution - 0.3% Red Electrica Corp. SA Toll Roads - 0.6% Abertis Infraestructuras SA Ferrovial SA Total Toll Roads Total SPAIN BROOKFIELD REAL ASSETS SECURITIES FUND Schedule of Investments (Unaudited) (continued) September 30, 2015 Shares Value COMMON STOCKS (continued) SWITZERLAND - 0.8% Airports - 0.1% Flughafen Zuerich AG $ Basic Materials - 0.6% Syngenta AG Metals & Mining - 0.1% Glencore PLC 1 Total SWITZERLAND UNITED KINGDOM - 3.0% Basic Materials - 0.1% Antofagasta PLC Electric Utilities & Generation - 0.1% Infinis Energy PLC Electricity Transmission & Distribution - 0.8% National Grid PLC Exploration & Production - 0.2% Genel Energy PLC 1 Tullow Oil PLC 1 Total Exploration & Production Industrial - 0.2% Hansteen Holdings PLC Metals & Mining - 0.1% Anglo American PLC Rio Tinto PLC Total Metals & Mining Retail - 0.8% Hammerson PLC Water - 0.7% Severn Trent PLC United Utilities Group PLC Total Water Total UNITED KINGDOM UNITED STATES - 34.0% Basic Materials - 1.0% Boise Cascade Co. 1 Freeport-McMoRan, Inc. Horsehead Holding Corp. 1 Monsanto Co. The Mosaic Co. Newmont Mining Corp. Packaging Corp. of America Stillwater Mining Co. 1 Total Basic Materials Chemicals - 0.4% Axiall Corp. CF Industries Holdings, Inc. Westlake Chemical Corp. Total Chemicals Communications - 0.5% SBA Communications Corp. 1 Consumer Non-Cyclical - 0.2% Bunge Ltd. Containers & Packaging - 0.2% WestRock Co. Electric Utilities & Generation - 0.8% NextEra Energy, Inc. NRG Yield, Inc. NRG Yield, Inc. Pattern Energy Group, Inc. SunEdison, Inc. 1 TerraForm Power, Inc. 1 Total Electric Utilities & Generation Electricity Transmission & Distribution - 1.1% Eversource Energy ITC Holdings Corp. NorthWestern Corp. Total Electricity Transmission & Distribution Energy - 0.1% Tallgrass Energy GP LP BROOKFIELD REAL ASSETS SECURITIES FUND Schedule of Investments (Unaudited) (continued) September 30, 2015 Shares Value COMMON STOCKS (continued) Exploration & Production - 0.8% Anadarko Petroleum Corp. $ Bill Barrett Corp. 1 Cabot Oil & Gas Corp. Concho Resources, Inc. 1 SM Energy Co. Total Exploration & Production Food Products - 0.2% Archer-Daniels-Midland Co. Gas Utilities - 0.9% Aspen Technology, Inc. 1 Columbia Pipeline Group, Inc. NiSource, Inc. ONE Gas, Inc. Total Gas Utilities Healthcare - 1.6% Care Capital Properties, Inc. HCP, Inc. Ventas, Inc. Total Healthcare Hotel - 1.2% Hersha Hospitality Trust Host Hotels & Resorts, Inc. Sunstone Hotel Investors, Inc. Total Hotel Industrial - 1.2% Prologis, Inc. Infrastructure - Diversified - 0.4% CenterPoint Energy, Inc. Machinery - 0.2% AGCO Corp. Midstream - 2.5% Crestwood Equity Partners LP EQT Midstream Partners LP MarkWest Energy Partners LP Rice Midstream Partners LP Sunoco Logistics Partners LP Targa Resources Corp. Targa Resources Partners LP Tesoro Logistics LP The Williams Companies, Inc. Total Midstream Office - 3.1% Brandywine Realty Trust Corporate Office Properties Trust Douglas Emmett, Inc. Highwoods Properties, Inc. Hudson Pacific Properties, Inc. SL Green Realty Corp. Total Office Oil, Gas & Consumable Fuels - 0.5% Exxon Mobil Corp. Gulfport Energy Corp. 1 Teekay Offshore Partners LP Total Oil, Gas & Consumable Fuels Oilfield Services & Equipment - 0.4% National Oilwell Varco, Inc. Schlumberger Ltd. Total Oilfield Services & Equipment Other - 0.2% Alliance Resource Partners LP Rice Energy, Inc. 1 Teekay LNG Partners LP Vulcan Materials Co. Total Other BROOKFIELD REAL ASSETS SECURITIES FUND Schedule of Investments (Unaudited) (continued) September 30, 2015 Shares Value COMMON STOCKS (continued) Pipelines - 4.6% Boardwalk Pipeline Partners LP $ Energy Transfer Equity LP Energy Transfer Partners LP Enterprise Products Partners LP Holly Energy Partners LP Kinder Morgan, Inc. NuStar Energy LP NuStar GP Holdings LLC Plains All American Pipeline LP SemGroup Corp. Sempra Energy Spectra Energy Corp. Williams Partners LP Total Pipelines Rail - 1.1% CSX Corp. Kansas City Southern Union Pacific Corp. Total Rail Real Estate - Diversified - 1.1% NorthStar Realty Finance Corp. Vornado Realty Trust Total Real Estate - Diversified Refineries - 0.2% Valero Energy Corp. Regional Malls - 2.6% CBL & Associates Properties, Inc. Simon Property Group, Inc. Total Regional Malls Residential - 2.2% AvalonBay Communities, Inc. Camden Property Trust Equity Residential Mid-America Apartment Communities, Inc. Total Residential Retail - 0.4% DDR Corp. WP GLIMCHER, Inc. Total Retail Shipping - 0.1% DHT Holdings, Inc. Specialty - 0.6% Outfront Media, Inc. Strip Centers - 0.4% Brixmor Property Group, Inc. Telecommunications - 1.9% American Tower Corp. Crown Castle International Corp. Total Telecommunications Transmission & Distribution - 0.8% PG&E Corp. Water - 0.5% American Water Works Co., Inc. Total UNITED STATES TOTAL COMMON STOCKS (Cost $39,146,287) Principal Interest Amount Rate Maturity (000s) Value CORPORATE BONDS - 24.9% BELGIUM - 0.9% Energy - 0.9% LBC Tank Terminals Holdings Netherlands BV % 05/15/23 $ $ Total BELGIUM BERMUDA - 0.3% Transportation - 0.3% Teekay Offshore Partners LP 07/30/19 Total BERMUDA GREECE - 0.8% Services - 0.8% Dynagas LNG Partners LP 10/30/19 Total GREECE LUXEMBOURG - 0.6% Telecommunications - 0.6% Intelsat Luxembourg SA 06/01/21 Total LUXEMBOURG BROOKFIELD REAL ASSETS SECURITIES FUND Schedule of Investments (Unaudited) (continued) September 30, 2015 Principal Interest Amount Rate Maturity (000s) Value CORPORATE BONDS (continued) SINGAPORE - 0.9% Financial Services - 0.9% Puma International Financing SA % 02/01/21 $ $ Total SINGAPORE UNITED STATES - 21.4% Electric Utilities & Generation - 0.8% TerraForm Power Operating LLC 2 02/01/23 Energy - 6.9% Blue Racer Midstream LLC 2 11/15/22 Chesapeake Energy Corp. 04/15/22 EP Energy LLC 06/15/23 EV Energy Partners LP 04/15/19 Ferrellgas LP 01/15/22 Global Partners LP 07/15/22 Holly Energy Partners LP 03/01/20 MarkWest Energy Partners LP 12/01/24 Suburban Propane Partners LP 06/01/24 Tesoro Logistics LP 2 10/15/22 Total Energy Healthcare - 0.9% HCA, Inc. 05/01/23 Media - 1.8% Lamar Media Corp. 01/15/24 Mediacom Broadband LLC 04/01/23 Total Media Services - 2.6% Casella Waste Systems, Inc. 02/15/19 Iron Mountain, Inc. 08/15/23 United Rentals North America, Ltd. 11/15/24 Total Services Telecommunications - 5.6% CenturyLink, Inc. 03/15/42 Crown Castle International Corp. 01/15/23 CyrusOne LP 11/15/22 FairPoint Communications, Inc. 2 08/15/19 Frontier Communications Corp. 04/15/24 Frontier Communications Corp. 2 09/15/25 Level 3 Financing, Inc. 2 05/01/25 Zayo Group LLC 2 04/01/23 Total Telecommunications Transportation - 0.4% Watco Companies LLC 2 04/01/23 Utility - 2.4% AES Corp. 05/15/23 NRG Energy, Inc. 07/15/22 NRG Yield Operating LLC 08/15/24 Total Utility Total UNITED STATES TOTAL CORPORATE BONDS (Cost $15,610,530) Shares Value CONVERTIBLE PREFERRED STOCKS - 1.0% UNITED STATES - 1.0% Office - 0.7% Equity Commonwealth, 6.50% $ Triple Net Lease - 0.3% Lexington Realty Trust, 6.50% Total UNITED STATES TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $593,304) BROOKFIELD REAL ASSETS SECURITIES FUND Schedule of Investments (Unaudited) (continued) September 30, 2015 Shares Value PREFERRED STOCKS - 3.8% UNITED STATES - 3.8% Office - 1.5% CoreSite Realty Corp., 7.25% $ Kilroy Realty Corp., 6.38% Vornado Realty Trust, 5.70% Total Office Other - 0.3% Digital Realty Trust, Inc., 5.88% Residential - 0.5% American Homes 4 Rent, 5.00% 3 Self Storage - 0.7% Public Storage, 5.63% Strip Centers - 0.4% DDR Corp., 6.25% Triple Net Lease - 0.4% EPR Properties, 6.63% Gramercy Property Trust, Inc., 7.13% Total Triple Net Lease Total UNITED STATES TOTAL PREFERRED STOCKS (Cost $2,159,710) EXCHANGE TRADED FUNDS - 0.2% UNITED STATES - 0.2% Agriculture - 0.2% Teucrium Corn Fund 1 Total UNITED STATES TOTAL EXCHANGE TRADED FUNDS (Cost $106,357) Principal Interest Amount Rate Maturity (000s) Value TERM LOANS - 0.9% UNITED STATES - 0.9% FairPoint Communications, Inc. 4,5 7.50% 02/14/19 $ $ Four Seasons Holdings, Inc. 4,5 12/28/20 Total UNITED STATES TOTAL TERM LOANS (Cost $502,670) Total Investments - 91.9% (Cost $58,118,858) Other Assets in Excess of Liabilities - 8.1% TOTAL NET ASSETS - 100.0% The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 Non-income producing security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers. As of September 30, 2015, the total value of all such securities was $3,030,724 or 5.4% of net assets. 3 Step up security where the coupon increases or steps up at a predetermined date. 4 Private Placement. 5 Variable rate security – Interest rate shown is the rate in effect as of September 30, 2015. Notes to Schedule of Investments (Unaudited) Valuation of Investments: Debt securities, including U.S. government securities, listed corporate bonds, other fixed income and asset-backed securities, term loans, and unlisted securities and private placement securities, are generally valued at the bid prices furnished by an independent pricing service or, if not valued by an independent pricing service, using bid prices obtained from active and reliable market makers in any such security or a broker-dealer. The broker-dealers or pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the broker-dealers or pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the broker-dealers or pricing services utilize proprietary valuation models which may consider market transactions in comparable securities and the various relationships between securities in determining fair value and/or market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon-rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair values. Short-term debt securities with remaining maturities of sixty days or less are valued at amortized cost with interest accrued or discount accreted to the date of maturity, unless such valuation, in the judgment of Brookfield Investment Management Inc.’s (the “Adviser”) Valuation Committee, does not represent market value. Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the last quoted price as of the close of business on the valuation date. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. Fair valuation procedures may be used to value a substantial portion of the assets of each Fund. A Fund may use the fair value of a security to calculate its NAV when, for example, (1) a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2) trading in a portfolio security is suspended and not resumed prior to the normal market close, (3) a portfolio security is not traded in significant volume for a substantial period, or (4) the Adviser determines that the quotation or price for a portfolio security provided by a broker-dealer or an independent pricing service is inaccurate. The fair value of securities may be difficult to determine and thus judgment plays a greater role in the valuation process. The fair valuation methodology may include or consider the following guidelines, as appropriate: (1) evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2) comparison to the values and current pricing of securities that have comparable characteristics; (3) knowledge of historical market information with respect to the security; (4) other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations. Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Trust’s Board of Trustees (the “Board”) has adopted procedures for the valuation of each Fund’s securities. The Adviser oversees the day to day responsibilities for valuation determinations under these procedures. The Board regularly reviews the application of these procedures to the securities in a Fund’s portfolio. Pursuant to the procedures, securities in a Fund are valued using unadjusted quoted market prices, when available, as supplied primarily by third party pricing services or dealers. However, if (i) a market value or price is not readily available, (ii) the available quotations are not believed to be reflective of market value by the Adviser, or (iii) a significant event has occurred that would materially affect the value of the security, the security is fair valued, as determined in good faith, by the Adviser’s Valuation Committee. The Adviser’s Valuation Committee is comprised of senior members of the Adviser’s management team. There can be no assurance that a Fund could purchase or sell a portfolio security at the price used to calculate the Fund’s NAV. As of September 30, 2015, there were no Fund securities that were fair valued by the Adviser’s Valuation Committee. The Funds have established methods of fair value measurements in accordance with GAAP. Fair value denotes the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical assets or liabilities • Level 2 - quoted prices in markets that are not active or other significant observable inputs(including, but not limited to: quoted prices for similar assets or liabilities, quoted prices based on recently executed transactions, interest rates, credit risk, etc.) • Level 3 - significant unobservable inputs (including each Fund’s own assumptions indetermining the fair value of assets or liabilities) The Adviser’s valuation policy, as previously stated, establishes parameters for the sources and types of valuation analysis, as well as, the methodologies and inputs the Adviser uses in determining fair value, including the use of the Adviser’s Valuation Committee. If the Adviser’s Valuation Committee determines that additional techniques, sources or inputs are appropriate or necessary in a given situation, such additional work will be undertaken. Significant increases or decreases in any of the unobservable inputs in isolation may result in a lower or higher fair value measurement. To assess the continuing appropriateness of security valuations, the Adviser (or its third party service providers, who are subject to oversight by the Adviser), regularly compares one of its prior day prices, prices on comparable securities and sale prices to the current day prices and challenges those prices that exceed certain tolerance levels with the third party pricing service or broker source. For those securities valued by fair valuations, the Adviser’s Valuation Committee reviews and affirms the reasonableness of the valuations based on such methodologies and fair valuation determinations on a regular basis after considering all relevant information that is reasonably available. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. Brookfield Global Listed Infrastructure Fund The following table summarizes the Fund’s investments categorized in the disclosure hierarchy as of September 30, 2015: Valuation Inputs Level 1 Level 2 Level 3 Total Common Stocks: Australia $
